Title: To George Washington from Elizabeth Barbara Embry, 28 January 1794
From: Embry, Elizabeth Barbara
To: Washington, George


          28 Jan. 1794. Writes from Cork County, Ireland: “The Protector
            of the distressed, the Arbiter of differences will He disdain the Sufferings of an
            individual. penetrated with esteem of your Excellent qualities, and hoping relief from a
            beneficence so extensive, and an understanding So piercing as that of your Excellency’s,
            for which you are not more famed than for a moderation, which makes you ⟨illegible⟩ all your great and astonishing talents with a Meakness
            as admirable, as surprizing, I am incouraged to address you.” Gives a detailed account
            of her son who “early distinguished Himself in His literary pursuits, and not less for a
            probity, and love of truth, that made him respectable. . . . At seventeen His ardour for
            distinguishing himself became almost ungovernable. . . . At the age of Eighteen, He had
            passed through all our College Courses,” and sets out on a tour of Europe, because a
            “certain ease, and Manner, was wanting to him, that is seldom possessed without mixing
            in the World—He had been wholly taken up with forming himself on the
            great examples he met with in Story. He was unsuspecting, modest, preferring others to
            him self, Brave by Nature, warm, ambitious, but it was the ambition of meriting
            distinction. It took the place of other Youthful passions, never did I see a Being more
            free from sin, or more truly religious, without any tincture of Fanaticism.” His
            traveling companion, however, was acquainted “with every vice of which the human heart
            is capable, it was A World of Wonders for My Son, of which till this moment He had been
            ignorant.” As a result, “His mind no longer preserved its steadiness. Something puting a
            Stop to their travells together, My Son returned to me directly, all his plans broken,
            his Spirits extremely hurt. . . . All my efforts were ineffectual, his Spirits were
            fled, and at last his health became a prey to disappointment, and indolence.” By this
            time he had “become of age,” and was responsible for an estate in Ireland, which had
            fallen into ruin. “He was cheated, and hated a World in which He found so much fraud,
            and injustice. He sequestred Himself from it, he began to consider it as a Duty to
            manage his little patrimony to the best advantage, but the accomplishment of this did
            not satisfy Him it was too bounded, his education had been extensive. he had endeavoured
            to form Him self for matters of ⟨extent⟩, of universal good, He sunk in the mention of
            little things. . . . I find Him pale, languid, and tho’ not thirty Years of age, His
            fine person stooped as if he were Seventy, his appetite gone, His Strength wasted. . . .
            He is convinced that neither his present employment, nor the air of this place agrees
            with him, Yet afraid to change for fear of worse. I know not what to do with him, or how
            to quit him for a moment. I have pressed his trying the air of a little Villa, I have
            near Dublin, His answer is, he must be Employed, or nothing is done. I alledge his
            Health must first be attended to, he answers Employment is as necessary as any thing
            else to the establishment of his health. if it is ever to be restablished.
          “His admiration of you Sir, is great as Your qualities deserve He looks up to you as
            the first of Men, A word from Your Excellency might be the Means with the Blessing of
            Heaven of saving this inestimable Young Man and of making the widowed heart to sing for
            joy. Will this induce You Sir, to relieve me by Your Advice or if that is too much to
            hope, at least May I flatter My self You will pardon My taking up
            time so precious to the World with my cares and Miserys. . . . If Your Excellency shoud
            honor me with a line My address is Mrs Embry Inchannappa Wicklow Ireland.” 
        